  Case: 1:20-cv-00081-NAB Doc. #: 5 Filed: 07/01/20 Page: 1 of 2 PageID #: 35



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

JERMAINE WEAVER,                                  )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 1:20-cv-81-NAB
                                                  )
JASON FINCH, et al.,                              )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. For the reasons explained below,

this case will be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

       On April 8, 2020, twenty inmates at the Ste. Genevieve Detention Center, including

plaintiff, filed a lawsuit pursuant to 42 U.S.C. § 1983 against six detention center employees.

Nineteen plaintiffs, including plaintiff, were severed from the originating action, and individual

cases were opened for them. Upon initial review of the complaint, the Court determined it was

subject to dismissal, and on April 21, 2020 entered an order directing plaintiff to file an amended

complaint. The Court clearly explained why the complaint was subject to dismissal, and gave

plaintiff clear instructions about how to prepare the amended complaint. Additionally, the Court

directed plaintiff to either pay the $400 filing fee, or file a motion seeking leave to proceed in

forma pauperis. The Court cautioned plaintiff that his failure to timely comply with the order

would result in the dismissal of this case without further notice.

       Plaintiff's response was due to the Court on May 21, 2020. To date, however, he has neither

responded to the Court's order, nor sought additional time to do so. The Court gave plaintiff

meaningful notice of what was expected, cautioned him that his case would be dismissed if he
  Case: 1:20-cv-00081-NAB Doc. #: 5 Filed: 07/01/20 Page: 2 of 2 PageID #: 36



failed to timely comply, and gave him significant additional time to comply. Therefore, this action

will be dismissed without prejudice due to plaintiff's failure to comply with this Court's April 21,

2020 order and his failure to prosecute his case. See Fed. R. Civ. P. 41(b); see also Brown v. Frey,

806 F.2d 801, 803-04 (8th Cir. 1986) (a district court has the power to dismiss an action for the

plaintiff's failure to comply with any court order); Dudley v. Miles, 597 F. App'x 392 (8th Cir.

2015) (per curiam) (affirming dismissal without prejudice where prose plaintiff failed to file an

amended complaint despite being cautioned that dismissal could result from failure to do so).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       Dated this   /s,1-   day of July, 2020.




                                                  STEPHENN. LIMBAUGH,~
                                                  UNITED STATES DISTRICT JUDGE




                                                  2     '
